In an action to recover damages for personal injuries alleged to have been caused by the negligence of defendant The City of New *783York in permitting an iron pipe to remain beneath the water at a public bathing beach, over which pipe the infant plaintiff tripped and fell, order of the Appellate Term reversing a judgment of the City Court of the City of New York, County of Queens, in favor of plaintiff, and dismissing the complaint, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.